Citation Nr: 1814996	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  07-24 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sinus disorder, to include sinusitis and rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to November 1979, and from April 1980 to December 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above.

The Veteran testified before a Veterans Law Judge at an October 2012 video conference hearing.  A transcript of that hearing is of record.

In February 2013 and October 2016 the Board remanded the appeal for additional development.

In July 2017, the Veteran submitted a claim for an annual clothing allowance.  There is no indication that this claim has been developed.  It is therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.   38 C.F.R. § 19.9(b) (7).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

The most probative evidence of record shows that the Veteran's present chronic a sinus disorder, to include sinusitis and rhinitis, is not related to his military service.






CONCLUSION OF LAW

The criteria for service connection for a sinus disorder, to include sinusitis and rhinitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. 
§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R.
§ 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he developed a sinus disorder, manifested by mild nose bleeds, in service.  

In this case, the medical evidence shows that the Veteran has been diagnosed with a sinus disorder, including sinusitis and rhinitis.  Thus, the remaining question before the Board is whether his current sinus disorders are related to service.  

The service treatment records show that in 1981 the Veteran was seen for a nose bleed.  An April 1982 clinical treatment note reported no allergies.  In reports of medical history in November 1970, March 1982, and February 1983, he denied any nose, ear or throat trouble, as well as a history of sinusitis, and his sinuses were clinically evaluated as normal.  After service, treatment records after 2004 noted chronic sinusitis and allergic rhinitis.  An August 2012 x-ray report confirmed the presence of sinusitis. 

Thus, the evidence does not reflect a chronic sinus disability in service.  A sinus disorder is initially noted many years after service discharge.  Therefore, to establish service connection, the evidence must show that the Veteran's current sinus disorder is causally related to service. 

On the question of medical causation, the weight of the evidence is against the claim.  

On VA examination in August 2015 during which the examiner noted that current treatment records were negative for treatment of chronic or recurrent sinusitis in the past year and that a sinus x-ray and MRI of the head conducted in May 2013 were negative for any sinus disease.  Accordingly, the examiner indicated that a diagnosis of sinusitis was not appropriate.   

On VA examination in May 2017, the examiner noted current diagnoses of sinusitis and rhinitis.  The examiner also noted the Veteran's report of onset of sinus problems in 1975.  Reportedly, he was seen for head congestion and a stuffy runny nose associated with an upper respiratory infection.  Thereafter while stationed at Fort Bragg, the Veteran was seen for complaints of nasal congestion associated with continued upper respiratory infection.  He was given ibuprofen and sometimes antibiotics.  He indicated that the symptoms continued after service discharge.  Currently he experienced four to five yearly episodes of recurrent sinus problems with pain in his forehead and headaches, lasting approximately a week at a time.  Normally he treated the symptoms with Flonase, although he required antibiotics in 2005.  Antihistamines were ineffective.  Following a review of the claims file and an examination of the Veteran, the examiner opined that the Veteran's sinus disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of the opinion the examiner explained that sinusitis and allergic rhinitis were initially documented many years after service and during service the Veteran consistently denied sinus problems, to specifically include on his periodic physicals when the Veteran indicated, by checked box in reports of medical history, that he did not have sinusitis or hay fever issues.  

The Board finds the May 2017 VA examiner's opinion to be highly probative.  The opinion was based on a thorough review of the claims file, including the service treatment records, and examination of the Veteran.  The examiner considered the Veteran's contentions and the opinion is consistent with other evidence of record.  Moreover, the examiner provided adequate rationale for the opinion provided.  Accordingly, the VA examiner's opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no competent medical opinion of record linking the current sinus disorder to service. 

The Board has considered the statements from the Veteran as to his persistent in-service sinus problems, and a long history of sinus problems dating back to service.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history, but he cannot self-diagnose because of the medically complex nature of such a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); See Jandreau, 492 F.3d at 1377, n. 4.  The ultimate questions in this case are related to an internal medical process which extends beyond an immediately observable cause and effect relationship.  Id.  Additionally, to the extent the Veteran is asserting continuity of symptomatology from service, the Board finds such statements inconsistent with the overall record.  Although an episode of nose bleed was recorded in service, there is no evidence of a chronic sinus disorder, and significantly, as mentioned, the Veteran consistently denied sinus issues in service and his sinuses were clinically evaluated as normal.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Thus, the Veteran has not credibly shown that his present complaints of sinus headaches, pain and drainage has continued since service as this is inconsistent with the service treatment records, and thus, his assertions in this regard are afforded less probative value than is the VA examiner's opinion.  The examiner has training, knowledge, and expertise on which he relied to form the opinion, and he provided a rationale for the conclusions reached.  

For the reasons set forth above, the Board finds that the most probative evidence weighs against a finding that the Veteran's sinus disorder is related to his military service.  Thus, service connection for a sinus disorder, to include sinusitis and rhinitis is denied.  As such, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for a sinus disorder, to include sinusitis and rhinitis, is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


